United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, West Columbia, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1794
Issued: March 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 1, 2011 appellant filed a timely appeal from a June 23, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established that his neck and left upper extremity
injuries were sustained in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with his appeal to the Board. However, the Board may
only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On October 3, 2010 appellant, then a 37-year-old mail processing machine operator, filed
a traumatic injury claim alleging that on October 2, 2010 he injured his neck, left shoulder and
arm while cleaning stackers.3
In support of his claim, appellant submitted an October 3, 2010 emergency room report
and diagnostic tests. The emergency room discharge summary reported diagnoses of chest pain
and musculoskeletal neck pain. The first part of a stress test performed on October 3, 2010
revealed “clinically negative but electrocardiographically positive stress test.” The second part
of a stress test performed the same day revealed no evidence of a myocardial infarction or
ischemia. An electrocardiogram performed on October 3, 2010 revealed sinus rhythm within
normal limits.
On November 2, 2010 OWCP informed appellant that the evidence submitted was
insufficient to support his claim. Appellant was advised as to the type of medical and factual
evidence to submit and given 30 days to provide the requested information.
In a November 20, 2010 statement, Lucenda Stephens stated that on October 2, 2010
appellant told her about his neck burning while clearing mail from a machine. Appellant later on
related having pain going from his neck to his shoulder down into his arm with tingling and
numbness. He subsequently requested medical treatment as he believed he was having a heart
attack. At this point appellant was instructed to go to the hospital.
By decision dated December 10, 2010, OWCP denied appellant’s claim on the grounds
that he failed to establish fact of injury. It found that the record was devoid of any medical
evidence diagnosing a medical condition.
On January 4, 2011 appellant requested an oral hearing before an OWCP hearing
representative. A telephonic hearing was scheduled for April 21, 2010, which he did not attend.
By decision dated June 23, 2011, an OWCP hearing representative affirmed the
December 10, 2010 decision, modifying it to find that appellant failed to establish that the
incident occurred as alleged and that there was no medical evidence diagnosing a medical
condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
3

Appellant subsequently filed an occupational disease claim alleging the same facts. OWCP assigned File No.
xxxxxx425. It later deleted that number finding that it was a duplicate of the traumatic injury claim.
4

Supra note 1.

2

specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.10 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.11
Causal relationship is a medical issue and the medical evidence generally required to
establish that causal relationship is rationalized medical opinion evidence.12 Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.13 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.14

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

11

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
13

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

14

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
Appellant alleged that he sustained a neck, left shoulder and arm injury while cleaning
stackers on October 2, 2010. OWCP’s hearing representative found the evidence insufficient to
establish that the incident occurred as alleged and that the evidence of record was devoid of any
medical evidence diagnosing the claimed conditions. Appellant has consistently maintained that
he was clearing the stackers of mail on October 2, 2010 when he allegedly sustained an injury to
his neck and left shoulder. As there is no dispute as to the employment activity he engaged in at
the time of the alleged injury, the Board finds that the incident occurred as alleged. The issue is
whether appellant has established that he sustained a neck, left shoulder and arm injury causally
related to the October 2, 2010 employment incident. The Board finds that he has failed to meet
his burden of proof.
The medical evidence of record fails to provide a history of injury, medical diagnosis or a
physician’s opinion explaining how appellant sustained an injury to his shoulder, arm and neck
as a result of the accepted October 2, 2010 incident. It also contains no firm diagnosis, rationale
or explanation of the mechanism of injury arising from the employment incident on
October 2, 2010.15
The only medical evidence with a firm diagnosis is an October 3, 2010 emergency room
discharge summary diagnosing chest pain and musculoskeletal neck pain. This report is without
a physician’s signature or other proper identification. The Board has held that a medical report
with no indication that the person completing the report qualifies as a physician as defined in
5 U.S.C. § 8102(2) or without proper identification of who provided the signature does not
constitute probative medical evidence.16 This medical report did not contain any information
from which it could be inferred that a physician completed the report and signed the paper.
Thus, it is of no probative value to establish that appellant sustained any injury on
October 2, 2010.
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. As appellant has failed to submit any probative medical evidence
establishing that he sustained an injury in the performance of duty on October 2, 2010 he has
failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

15

See S.E., Docket No. 08-2214 (issued May 6, 2009); S.D., 58 ECAB 713 (2007); Cecelia M. Corley, 56 ECAB
662 (2005) (where the Board found that a medical opinion not fortified by medical rationale is of little probative
value).
16

E.K., Docket No. 09-1827 (issued April 21, 2010); D.D., 57 ECAB 734 (2006); Richard J. Charot, 43 ECAB
357 (1991).

4

CONCLUSION
The Board finds that appellant has not established that he sustained neck and left upper
extremity injuries in the performance of duty on October 2, 2012 as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 23, 2011 is affirmed, as modified.
Issued: March 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

